UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7173


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL CLARENCE HOOD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:18-cr-00005-KDB-DCK-1; 5:18-cv-
00172-KDB)


Submitted: September 30, 2021                                 Decided: October 13, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Michael Young, YOUNG LAW FIRM, PLLC, Washington, D.C., for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Clarence Hood seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       Limiting our review of the record to the issues raised in Hood’s informal brief, we

conclude that Hood has not made the requisite showing. * See 4th Cir. R. 34(b); see

also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an



       *
         Hood’s claim that counsel was ineffective in failing to explain Hood’s plea
agreement’s forfeiture provision relating to Hood’s home is not properly before this court.
See In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our settled rule is simple:
absent exceptional circumstances, we do not consider issues raised for the first time on
appeal.” (alterations and internal quotation marks omitted)). To the extent Hood argues
that the district court failed to construe his § 2255 motion liberally to include this claim,
the court addressed all claims reasonably contemplated by Hood’s § 2255 motion.


                                              2
important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             3